 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Abraham Farr,                             No. CV-19-08127-PCT-DWL
10                  Petitioner,                        ORDER
11   v.
12   Bonnie Jeanene Kendrick,
13                  Respondent.
14
15          On May 30, 2019, pro se petitioner Michael Abraham Farr (“Father”) filed three
16   motions (Docs. 31-33), each requesting “an order issuing a subpoena for the deposition”
17   of a non-party witness.
18          The Court will grant Father’s motions. General Order 18-19 requires “any self-
19   represented litigant who wishes to serve a subpoena” to “file a motion with the Court for
20   issuance of subpoena.” The motion must “(1) be in writing, (2) attach a copy of the
21   proposed subpoena, (3) set forth the name and address of the witness to be subpoenaed and
22   the custodian and general nature of any documents request, and (4) state with particularity
23   the reasons for seeking the testimony and documents.” Id.
24          Father’s motion satisfies the first three requirements of the General Order. Although
25   the motion itself doesn’t “state with particularity the reasons for seeking the testimony,”
26   which is the fourth requirement, Father’s trial brief (Doc. 26) provides sufficient detail
27   regarding the reasons he seeks to depose those individuals.         Also, Father provided
28   additional details during the status hearing on May 30, 2019. Thus, the Court is satisfied
 1   Father has stated legitimate reasons for seeking to depose Tiffany Farr, Officer Paige
 2   Michelle VanPelt, and Z.A.K.
 3          Accordingly, IT IS ORDERED that:
 4          (1)    Father’s motions requesting an order issuing a subpoena for depositions
 5   (Docs. 31, 32, & 33) are granted;
 6          (2)    The Clerk of Court shall sign and place the Court’s seal on the three
 7   deposition subpoenas (Doc. 31-1, 32-1, & 33-1); and
 8          (3)    The Clerk of Court shall email the issued subpoenas to Father at the email
 9   address listed for Father on the Court’s docket.
10          Dated this 31st day of May, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
